DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

Status of the Claims
	Claims 1-19 were originally filed May 21, 2020.
	The preliminary amendment received May 21, 2020 canceled claims 1-19 and added new claims 20-32.
	The amendment received June 25, 2021 amended claims 20, 21, 23, and 24; canceled claim 25; and added new claims 33-35. Please note: Support for the genus of “buffer” can be found at paragraph 57.
	The amendment received December 7, 2021 amended claims 20, 26, 30, 31, and 33; canceled claims 32 and 34; and added new claim 36.
	Claims 20-24, 26-31, 33, 35, and 36 are currently pending.
	Claims 20, 21, 23, 33, and 35 are currently under consideration.
Election/Restrictions
Applicant’s election of thymosin beta 4 and promoting goblet cell proliferation in the reply filed on January 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 22 and 24-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.

Priority
The present application is a 371 (National Stage) of PCT/KR2018/014522 filed November 23, 2018 which claims the benefit of 62/590,444 filed November 24, 2017.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Withdrawn Rejection
	The rejection of claims 20, 21, and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter) is withdrawn in view of the amendment received December 7, 2021.
Maintained and/or Modified* Rejections
*wherein the modification is due to amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 23, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. U.S. Patent 2013/0203684 filed August 8, 2013; Girardi et al. U.S. Patent Application Publication 2006/0264360 published November 23, 2006; Kumar et al., 2014, Thymosin 4 coated nanofiber scaffolds for the repair of damaged cardiac tissue, Journal of Nanobiotechnology, 12(10): 8 pages; and Wilson et al. U.S. Patent Application Publication 2015/0018288 published January 15, 2015.
For present claims 20 and 21, Allan et al. teach methods of administering thymosin beta 4 (TB4) to a patient topically, particularly to the eye, at a desired concentration utilizing the formula C=(A)Dt-B wherein C is the predetermined concentration at time t in ng/ml, D is the dosage of TB4 in mg, t is the time elapsed after administration of D in hours, A is about 30 to about 38, and B is about 0.5 to about 1; wherein the dosage is 42, 140, 420, or 1260 mg TB4 or 10,000 ng/ml TB4 (please refer to the entire reference particularly the abstract; paragraphs 1, 4, 6-13, 36-39, 49-51, 99-118, 124, 192, 237, 247, 248, 342-349; Examples). Allan et al. also teach methods of administering TB4 to patients with dry eye syndrome and topical administration to the eye via eye drops, topical creams, topical ointments, irrigation solutions, liquids, etc. (please refer to the entire specification particularly paragraphs 11, 13, 99, 349).
	However, Allan et al. do not specifically teach sodium chloride, buffers, citric acid, or SEQ ID NO: 1.
For present claims 20, 21, 33, and 35, Girardi et al. teach methods of administering thymosin-4 (SEQ ID NO: 1 – 100% identity and same length as present SEQ ID NO: 1), a thymosin-4 variant, a thymosin-4 derivative, or a salt thereof to a subject topically via ophthalmic administration with aqueous solutions, non-aqueous solutions, suspensions, suspended in sterile water, emulsions, etc. wherein the subject may have dry eye syndrome wherein thymosin-4 is administered at a therapeutically effective amount including about 0.001 to about 120 mg/kg and in combination with sodium chloride, buffers, and/or citric acid (please refer to the entire specification particularly the abstract; paragraphs 6, 7, 9, 10, 16, 19, 20, 25-27, 34-51, 59, 63-86, 88, 96, 97, 101, 102, 110-117, 119; claims 1, 28, 29, 34, 47, 48).
	However, Allan et al. do not specifically teach 0.02% (w/v) to 0.5% (w/v) of thymosin beta 4.
	For present claim 23, Kumar et al. teach thymosin 4 at 0.5-7.5% w/v which has biological activity (please refer to the entire reference particularly the abstract; “Nanoscaffold preparation” section; Figures 3, 4, 5).
	However, Allan et al. do not specifically teach an electrolyte including calcium chloride dehydrate or a pH of 7.
	For present claims 20, 33, and 35, Wilson et al. teach pharmaceutical compositions for topical including ocular administration comprising polypeptides, isotonic agents including sodium chloride, buffers, citric acid, and calcium chloride dehydrate and at a physiological pH including 7 (please refer to the entire specification particularly paragraphs 7, 10, 13, 59, 60, 109, 127, 194, 236-239, 241, 245, 249, 263, 357, 415-419; Table 17).
Regarding the recited function in the claims, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding present SEQ ID NO: 1, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) which claimed a process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%. See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 which held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.". Also see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) which held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.". 
	The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” (e.g. SEQ ID NO: 1 is thymosin beta 4 and altering the dosage of thymosin beta 4 and/or converting the dosage from one set of units to another). The claims would have been obvious because a particular known technique (i.e. making pharmaceutical compositions for parenteral administration comprising peptides, sodium chloride, calcium chloride dehydrate, and citric acid at a physiological pH of 7) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Allan et al.; Girardi et al.; Kumar et al.; and Wilson et al. for claims 20, 21, 23, 33, and 35 were considered but are not persuasive for the following reasons.
	Applicants contend that a composition comprising thymosin  4, a tonicity agent, an electrolyte, and a buffer having a pH of 7 showed effects of remarkably increasing goblet cell proliferation and mucin secretion in epithelial tissue of a mouse model. Applicants therefore contend that the composition is useful and effective in treating goblet cell-related or mucin-related diseases including dry eye syndrome. Applicants contend that the composition is superior than two known dry eye treatments (i.e. Xiidra® and Diquas®). Applicants then assert that no single reference teaches each and every component of the composition as presently claimed. Applicants also assert that Wilson et al. and Kumar et al. can not be used together because the references teach conflicting results regarding neoangiogenesis. Applicants contend that since Xiidra® and Diquas® (i.e. dry eye treatments) are provided at pH of 7.2-7.5 and 7.2-7.8 that one of skill in the art would not adjust the pH to 7. 
	Applicants’ arguments are not convincing since the teachings of Allan et al.; Girardi et al.; Kumar et al.; and Wilson et al. render the method of the instant claims prima facie obvious. 
	The present claims require a composition comprising thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation and a patient population of someone suffering form dry eye syndrome. Regarding the “goblet cell-related or mucin-related disease”, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	If applicants are attempting to assert that there are unexpected results regarding the composition as presently claimed, applicants must compare and contrast what is known in the prior art (i.e. art of record) verses the present composition. Comparisons between the present composition and compositions which do not contain thymosin  4 (i.e. Xiidra® and Diquas®) will not suffice. Applicants could, for example, provide data regarding thymosin  4 in a dry eye model verses thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation in a dry eye model. Please note: the scope of the composition utilized in the independent claim would have to match the scope utilized in the dry eye model. See MPEP § 716.02.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component) and Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	A pH of 7 is within physiological range and would not be considered unusual for a pharmaceutical composition. Wilson et al. specifically teaches a physiological pH of 7 for the pharmaceutical compositions.

Claims 20, 21, 23, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Girardi et al. U.S. Patent Application Publication 2006/0264360 published November 23, 2006; Kumar et al., 2014, Thymosin 4 coated nanofiber scaffolds for the repair of damaged cardiac tissue, Journal of Nanobiotechnology, 12(10): 8 pages; and Wilson et al. U.S. Patent Application Publication 2015/0018288 published January 15, 2015.
For present claims 20, 21, 33, and 35, Girardi et al. teach methods of administering thymosin-4 (SEQ ID NO: 1 – 100% identity and same length as present SEQ ID NO: 1), a thymosin-4 variant, a thymosin-4 derivative, or a salt thereof to a subject topically via ophthalmic administration with aqueous solutions, non-aqueous solutions, suspensions, suspended in sterile water, emulsions, etc. wherein the subject may have dry eye syndrome wherein thymosin-4 is administered at a therapeutically effective amount including about 0.001 to about 120 mg/kg and in combination with sodium chloride, buffers, and/or citric acid (please refer to the entire specification particularly the abstract; paragraphs 6, 7, 9, 10, 16, 19, 20, 25-27, 34-51, 59, 63-86, 88, 96, 97, 101, 102, 110-117, 119; claims 1, 28, 29, 34, 47, 48).
	However, Girardi et al. do not specifically teach an electrolyte including calcium chloride dehydrate or a pH of 7.
	For present claims 20, 33, and 35, Wilson et al. teach pharmaceutical compositions for topical including ocular administration comprising polypeptides, isotonic agents including sodium chloride, buffers, citric acid, and calcium chloride dehydrate and at a physiological pH including 7 (please refer to the entire specification particularly paragraphs 7, 10, 13, 59, 60, 109, 127, 194, 236-239, 241, 245, 249, 263, 357, 415-419; Table 17).
	However, Girardi et al. does not specifically teach 0.02% (w/v) to 0.5% (w/v) of thymosin beta 4.
	For present claim 23, Kumar et al. teach thymosin 4 at 0.5-7.5% w/v which has biological activity (please refer to the entire reference particularly the abstract; “Nanoscaffold preparation” section; Figures 3, 4, 5).
Regarding the recited function in the claims, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) which claimed a process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%. See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 which held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.". Also see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) which held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.". 
	The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” (e.g. altering the dosage of thymosin beta 4 and/or converting the dosage from one set of units to another). The claims would have been obvious because a particular known technique (i.e. making pharmaceutical compositions for parenteral administration comprising peptides, sodium chloride, calcium chloride dehydrate, and citric acid at a physiological pH of 7) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Girardi et al.; Wilson et al.; and Kumar et al. for claims 20, 21, 23, 33, and 35 were considered but are not persuasive for the following reasons.
	Applicants contend that a composition comprising thymosin  4, a tonicity agent, an electrolyte, and a buffer having a pH of 7 showed effects of remarkably increasing goblet cell proliferation and mucin secretion in epithelial tissue of a mouse model. Applicants therefore contend that the composition is useful and effective in treating goblet cell-related or mucin-related diseases including dry eye syndrome. Applicants contend that the composition is superior than two known dry eye treatments (i.e. Xiidra® and Diquas®). Applicants then assert that no single reference teaches each and every component of the composition as presently claimed. Applicants also assert that Wilson et al. and Kumar et al. can not be used together because the references teach conflicting results regarding neoangiogenesis. Applicants contend that since Xiidra® and Diquas® (i.e. dry eye treatments) are provided at pH of 7.2-7.5 and 7.2-7.8 that one of skill in the art would not adjust the pH to 7. 
	Applicants’ arguments are not convincing since the teachings of Girardi et al.; Wilson et al.; and Kumar et al. render the method of the instant claims prima facie obvious. 
	The present claims require a composition comprising thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation and a patient population of someone suffering from dry eye syndrome. Regarding the “goblet cell-related or mucin-related disease”, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	If applicants are attempting to assert that there are unexpected results regarding the composition as presently claimed, applicants must compare and contrast what is known in the prior art (i.e. art of record) verses the present composition. Comparisons between the present composition and compositions which do not contain thymosin  4 (i.e. Xiidra® and Diquas®) will not suffice. Applicants could, for example, provide data regarding thymosin  4 in a dry eye model verses thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation in a dry eye model. Please note: the scope of the composition utilized in the independent claim would have to match the scope utilized in the dry eye model. See MPEP § 716.02.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component) and Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	A pH of 7 is within physiological range and would not be considered unusual for a pharmaceutical composition. Wilson et al. specifically teaches a physiological pH of 7 for the pharmaceutical compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 21, 23, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,867,868 in view of Girardi et al. U.S. Patent Application Publication 2006/0264360 published November 23, 2006 and Wilson et al. U.S. Patent Application Publication 2015/0018288 published January 15, 2015. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the invention as claimed in U.S. Patent No. 9,867,868 are drawn to methods of administering thymosin beta 4 wherein thymosin beta 4 is at a concentration of from 0.05 to 0.5% (w/v) (also see SEQ ID NO: 1) further comprising citric acid, and having a pH of 7 to subjects with corneal injury wherein the specification teaches that corneal injury can be exacerbated by dry eye syndrome (see the second paragraph of the “Background of the Invention” section).
For present claims 20, 21, 23, and 35, U.S. Patent No. 9,867,868 claims methods of administering thymosin beta 4 wherein thymosin beta 4 is at a concentration of from 0.05 to 0.5% (w/v) (also see SEQ ID NO: 1) further comprising citric acid, and having a pH of 7 to subjects with corneal injury via aqueous solution or suspension (see claims 1-12) wherein the specification teaches that corneal injury can be exacerbated by dry eye syndrome (see the second paragraph of the “Background of the Invention” section).
U.S. Patent No. 9,867,868 does not specifically claim compositions comprising sodium chloride or calcium chloride dehydrate.
For present claims 20, 21, 33, and 35, Girardi et al. teach methods of administering thymosin-4 (SEQ ID NO: 1 – 100% identity and same length as present SEQ ID NO: 1), a thymosin-4 variant, a thymosin-4 derivative, or a salt thereof to a subject topically via ophthalmic administration with aqueous solutions, non-aqueous solutions, suspensions, suspended in sterile water, emulsions, etc. wherein the subject may have dry eye syndrome wherein thymosin-4 is administered at a therapeutically effective amount including about 0.001 to about 120 mg/kg and in combination with sodium chloride, buffers, and/or citric acid (please refer to the entire specification particularly the abstract; paragraphs 6, 7, 9, 10, 16, 19, 20, 25-27, 34-51, 59, 63-86, 88, 96, 97, 101, 102, 110-117, 119; claims 1, 28, 29, 34, 47, 48).
	For present claims 20, 33, and 35, Wilson et al. teach pharmaceutical compositions for topical including ocular administration comprising polypeptides, isotonic agents including sodium chloride, buffers, citric acid, and calcium chloride dehydrate and at a physiological pH including 7 (please refer to the entire specification particularly paragraphs 7, 10, 13, 59, 60, 109, 127, 194, 236-239, 241, 245, 249, 263, 357, 415-419; Table 17).
	The claims would have been obvious because a particular known technique (i.e. making pharmaceutical compositions for parenteral administration comprising peptides, sodium chloride, calcium chloride dehydrate, and citric acid at a physiological pH of 7) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,867,868 in view of Girardi et al. and Wilson et al. for claims 20, 21, 23, 33, and 35 were considered but are not persuasive for the following reasons.
	Applicants contend that a composition comprising thymosin  4, a tonicity agent, an electrolyte, and a buffer having a pH of 7 showed effects of remarkably increasing goblet cell proliferation and mucin secretion in epithelial tissue of a mouse model. Applicants therefore contend that the composition is useful and effective in treating goblet cell-related or mucin-related diseases including dry eye syndrome. Applicants contend that the composition is superior than two known dry eye treatments (i.e. Xiidra® and Diquas®). Applicants then assert that no single reference teaches each and every component of the composition as presently claimed. Applicants contend that since Xiidra® and Diquas® (i.e. dry eye treatments) are provided at pH of 7.2-7.5 and 7.2-7.8 that one of skill in the art would not adjust the pH to 7. 
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,867,868 in view of Girardi et al. and Wilson et al. renders obvious the method of the instant claims. While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	The present claims require a composition comprising thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation and a patient population of someone suffering from dry eye syndrome. Regarding the “goblet cell-related or mucin-related disease”, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	If applicants are attempting to assert that there are unexpected results regarding the composition as presently claimed, applicants must compare and contrast what is known in the prior art (i.e. art of record) verses the present composition. Comparisons between the present composition and compositions which do not contain thymosin  4 (i.e. Xiidra® and Diquas®) will not suffice. Applicants could, for example, provide data regarding thymosin  4 in a dry eye model verses thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation in a dry eye model. Please note: the scope of the composition utilized in the independent claim would have to match the scope utilized in the dry eye model. See MPEP § 716.02.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component) and Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	A pH of 7 is within physiological range and would not be considered unusual for a pharmaceutical composition. Wilson et al. specifically teaches a physiological pH of 7 for the pharmaceutical compositions.

Claims 20, 21, 23, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,406,208 in view of Girardi et al. U.S. Patent Application Publication 2006/0264360 published November 23, 2006 and Wilson et al. U.S. Patent Application Publication 2015/0018288 published January 15, 2015. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the invention as claimed in U.S. Patent No. 10,406,208 are drawn to method of administering thymosin beta 4 (see SEQ ID NO: 1) at a concentration from 0.05 to 0.5% (w/v) further comprising sodium chloride and calcium chloride dihydrate to treat dry eye.
For present claims 20, 21, 23, and 33, U.S. Patent No. 10,406,208 claims a method of administering thymosin beta 4 (see SEQ ID NO: 1) at a concentration from 0.05 to 0.5% (w/v) further comprising sodium chloride and calcium chloride dihydrate to treat dry eye via eye drops.
However, U.S. Patent No. 10,406,208 does not claim a pH of 7 or citric acid. 
For present claims 20, 21, 33, and 35, Girardi et al. teach methods of administering thymosin-4 (SEQ ID NO: 1 – 100% identity and same length as present SEQ ID NO: 1), a thymosin-4 variant, a thymosin-4 derivative, or a salt thereof to a subject topically via ophthalmic administration with aqueous solutions, non-aqueous solutions, suspensions, suspended in sterile water, emulsions, etc. wherein the subject may have dry eye syndrome wherein thymosin-4 is administered at a therapeutically effective amount including about 0.001 to about 120 mg/kg and in combination with sodium chloride, buffers, and/or citric acid (please refer to the entire specification particularly the abstract; paragraphs 6, 7, 9, 10, 16, 19, 20, 25-27, 34-51, 59, 63-86, 88, 96, 97, 101, 102, 110-117, 119; claims 1, 28, 29, 34, 47, 48).
	For present claims 20, 33, and 35, Wilson et al. teach pharmaceutical compositions for topical including ocular administration comprising polypeptides, isotonic agents including sodium chloride, buffers, citric acid, and calcium chloride dehydrate and at a physiological pH including 7 (please refer to the entire specification particularly paragraphs 7, 10, 13, 59, 60, 109, 127, 194, 236-239, 241, 245, 249, 263, 357, 415-419; Table 17).
	The claims would have been obvious because a particular known technique (i.e. making pharmaceutical compositions for parenteral administration comprising peptides, sodium chloride, calcium chloride dehydrate, and citric acid at a physiological pH of 7) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,406,208 in view of Girardi et al. and Wilson et al. for claims 20, 21, 23, 33, and 35 were considered but are not persuasive for the following reasons.
	Applicants contend that a composition comprising thymosin  4, a tonicity agent, an electrolyte, and a buffer having a pH of 7 showed effects of remarkably increasing goblet cell proliferation and mucin secretion in epithelial tissue of a mouse model. Applicants therefore contend that the composition is useful and effective in treating goblet cell-related or mucin-related diseases including dry eye syndrome. Applicants contend that the composition is superior than two known dry eye treatments (i.e. Xiidra® and Diquas®). Applicants then assert that no single reference teaches each and every component of the composition as presently claimed. Applicants contend that since Xiidra® and Diquas® (i.e. dry eye treatments) are provided at pH of 7.2-7.5 and 7.2-7.8 that one of skill in the art would not adjust the pH to 7.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,406,208 in view of Girardi et al. and Wilson et al. renders obvious the method of the instant claims. While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	The present claims require a composition comprising thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation and a patient population of someone suffering from dry eye syndrome. Regarding the “goblet cell-related or mucin-related disease”, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	If applicants are attempting to assert that there are unexpected results regarding the composition as presently claimed, applicants must compare and contrast what is known in the prior art (i.e. art of record) verses the present composition. Comparisons between the present composition and compositions which do not contain thymosin  4 (i.e. Xiidra® and Diquas®) will not suffice. Applicants could, for example, provide data regarding thymosin  4 in a dry eye model verses thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation in a dry eye model. Please note: the scope of the composition utilized in the independent claim would have to match the scope utilized in the dry eye model. See MPEP § 716.02.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component) and Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	A pH of 7 is within physiological range and would not be considered unusual for a pharmaceutical composition. Wilson et al. specifically teaches a physiological pH of 7 for the pharmaceutical compositions.

Claims 20, 21, 23, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,960,051 (i.e. previously copending Application No. 16/318,571) in view of Girardi et al. U.S. Patent Application Publication 2006/0264360 published November 23, 2006 and Wilson et al. U.S. Patent Application Publication 2015/0018288 published January 15, 2015. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method of Patent No. 10,960,051 are drawn to methods of treating dry eye via administering thymosin beta 4 (T4) (i.e. SEQ ID NO: 1) at a concentration of about 0.05% to about 0.1% by weight.
For present claims 20, 21, and 23, U.S. Patent No. 10,960,051 claims methods of treating dry eye via administering thymosin beta 4 (T4) (i.e. SEQ ID NO: 1) at a concentration of about 0.05% to about 0.1% by weight via eye drops.
U.S. Patent No. 10,960,051 does not claim sodium chloride, calcium chloride dehydrate, citric acid, or a pH of 7. 
For present claims 20, 21, 33, and 35, Girardi et al. teach methods of administering thymosin-4 (SEQ ID NO: 1 – 100% identity and same length as present SEQ ID NO: 1), a thymosin-4 variant, a thymosin-4 derivative, or a salt thereof to a subject topically via ophthalmic administration with aqueous solutions, non-aqueous solutions, suspensions, suspended in sterile water, emulsions, etc. wherein the subject may have dry eye syndrome wherein thymosin-4 is administered at a therapeutically effective amount including about 0.001 to about 120 mg/kg and in combination with sodium chloride, buffers, and/or citric acid (please refer to the entire specification particularly the abstract; paragraphs 6, 7, 9, 10, 16, 19, 20, 25-27, 34-51, 59, 63-86, 88, 96, 97, 101, 102, 110-117, 119; claims 1, 28, 29, 34, 47, 48).
	For present claims 20, 33, and 35, Wilson et al. teach pharmaceutical compositions for topical including ocular administration comprising polypeptides, isotonic agents including sodium chloride, buffers, citric acid, and calcium chloride dehydrate and at a physiological pH including 7 (please refer to the entire specification particularly paragraphs 7, 10, 13, 59, 60, 109, 127, 194, 236-239, 241, 245, 249, 263, 357, 415-419; Table 17).
	The claims would have been obvious because a particular known technique (i.e. making pharmaceutical compositions for parenteral administration comprising peptides, sodium chloride, calcium chloride dehydrate, and citric acid at a physiological pH of 7) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,960,051 in view of Girardi et al. and Wilson et al. for claims 20, 21, 23, 33, and 35 were considered but are not persuasive for the following reasons.
	Applicants contend that a composition comprising thymosin  4, a tonicity agent, an electrolyte, and a buffer having a pH of 7 showed effects of remarkably increasing goblet cell proliferation and mucin secretion in epithelial tissue of a mouse model. Applicants therefore contend that the composition is useful and effective in treating goblet cell-related or mucin-related diseases including dry eye syndrome. Applicants contend that the composition is superior than two known dry eye treatments (i.e. Xiidra® and Diquas®). Applicants then assert that no single reference teaches each and every component of the composition as presently claimed. Applicants contend that since Xiidra® and Diquas® (i.e. dry eye treatments) are provided at pH of 7.2-7.5 and 7.2-7.8 that one of skill in the art would not adjust the pH to 7.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,960,051 in view of Girardi et al. and Wilson et al. renders obvious the method of the instant claims. While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	The present claims require a composition comprising thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation and a patient population of someone suffering from dry eye syndrome. Regarding the “goblet cell-related or mucin-related disease”, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	If applicants are attempting to assert that there are unexpected results regarding the composition as presently claimed, applicants must compare and contrast what is known in the prior art (i.e. art of record) verses the present composition. Comparisons between the present composition and compositions which do not contain thymosin  4 (i.e. Xiidra® and Diquas®) will not suffice. Applicants could, for example, provide data regarding thymosin  4 in a dry eye model verses thymosin  4 including isoforms, analogs, and derivatives; a tonicity agent, calcium chloride dihydrate as an electrolyte, and a buffer having a pH of 7 wherein the composition is a sterile aqueous solution, a non-aqueous solution, a suspension, an emulsion, or a freeze-dried formulation in a dry eye model. Please note: the scope of the composition utilized in the independent claim would have to match the scope utilized in the dry eye model. See MPEP § 716.02.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component) and Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	A pH of 7 is within physiological range and would not be considered unusual for a pharmaceutical composition. Wilson et al. specifically teaches a physiological pH of 7 for the pharmaceutical compositions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 20160047307
WO 2016/064078

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658